DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 30, 2020 and February 12, 2021 are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 4, 4, 4 of US 10,864,520 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of US 10,864,520 B2 anticipates the respective claims of the instant application. 
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 is indefinite for multiple reasons: 
1) Because claim 2 already specifies that the “liquid buffer” comprises the at least one INA, claim 16 is redundantly claiming that the buffer is a solution that comprises the at least one INA. In other words, it is evident that the buffer of claim 2 is a buffer solution comprising the at least one INA (i.e. “liquid buffer” and “liquid buffer solution” are identical in scope). That said, the limitation “liquid buffer in the liquid buffer solution” is inherently indefinite (the liquid buffer is in the liquid buffer?);    
2) It is unclear how the claimed INA can be “diluted”. Only a solution can be diluted. That said, while the claim can recite that the claimed buffer is diluted, the claim cannot recite that the INA is diluted;
3) The claimed invention is directed to a composition, not a method. Consequently, it is unclear what the limitation “is diluted” intends to convey (a method step? a final product?). If the claim intends to recite a product, the claim should simply recite a concentration of the at least one INA in the buffer (see claims 2-4). If the claim intends to recite a method step, the recitation would fail to further limit the claimed invention because the recitation would be considered recitation of intended use (see 35 U.S.C. 112(d) rejection below). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 12 and 13 recite a step of providing the claimed buffer in a fluidic analysis device. However, because the claimed invention is directed to a composition (a liquid buffer) (as opposed to a method), recitation of method steps involving the composition are considered recitation of intended use that does not further limit the claimed invention. If Applicant intends to claim a fluidic analysis device, the claimed invention should be identified as a fluidic analysis device and the claim should recite the components of the fluidic analysis device (e.g. “A fluidic analysis device comprising the liquid buffer of claim 1, and at least one channel comprising at least one freeze thaw valve.”). 
Likewise, claim 16 fails to further limit the claimed invention. The claim recites a method step of diluting the claimed liquid buffer, which constitutes recitation of intended use.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 5,972,686).
With respect to claim 1, Kang et al. disclose a liquid buffer comprising at least one ice nucleating agent (INA), wherein the at least one INA contains a carbon atom (see Example 1, col. 4).  
With respect to claims 5-7 and 9, the at least one INA is a protein extracted or derived from Xanthomonas campestris (see lines 48-49, col. 3).   
With respect to claims 10 and 11, the at least one INA comprises a structure similar to ice that aligns water molecules into an ice-like lattice. According to Applicant’s disclosure, INA extracted or derived from Xanthomonas campestris exhibits this property. In other words, because the subject matter of the claims is directed to a property, Kang et al. need not disclose it to anticipate the claims. 
With respect to claims 12, 13 and 16, the claims do not further limit the claimed invention, as discussed above. 
With respect to claim 15, the liquid buffer comprises a phosphate buffer (see line 4, col. 4).  
With respect to claims 17 and 18, drops of the liquid buffer freeze at -10 0C (see lines 23-24, col. 5). Naturally, the liquid buffer would freeze at -20 0C. It should be noted that the claims do not recite a freezing point of the buffer. Rather, the claims merely convey whether the liquid buffer freezes at the claimed temperature/temperature range.   

Claims 1, 5-7, 9-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren et al. (US 4,784,943).
With respect to claim 1, Warren et al. disclose a liquid buffer comprising at least one ice nucleating agent (INA) (see line 37, col. 6), wherein the at least one INA contains a carbon atom (see abstract).  
With respect to claims 5-7 and 9, the at least one INA is a protein (see lines 59-60, col. 9) extracted or derived from Xanthomonas campestris (see lines 59-67, col. 7).   
With respect to claims 10 and 11, the at least one INA comprises a structure similar to ice that aligns water molecules into an ice-like lattice. According to Applicant’s disclosure, INA extracted or derived from Xanthomonas campestris exhibits this property. In other words, because the subject matter of the claims is directed to a property, Warren et al. need not disclose it to anticipate the claims. 
With respect to claims 12, 13 and 16, the claims do not further limit the claimed invention, as discussed above. 
With respect to claim 14, the liquid buffer comprises a TRIS buffer (see line 34, col. 9).  
With respect to claims 17 and 18, the liquid buffer freezes at -20 0C (see lines 50-55, col. 8). It should be noted that the claims do not recite a freezing point of the buffer. Rather, the claims merely convey whether the liquid buffer freezes at the claimed temperature/temperature range. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al.
Kang et al. do not explicitly disclose the concentration of the at least one INA in the liquid buffer. However, the invention is intended to reduce the freezing times of frozen foods and artificial snow (see abstract and lines 65-66, col. 1). Consequently, depending on the application, it would have been obvious to one of ordinary skill in the art to adjust the concentration of the at least one INA (e.g. concentrations falling within the claimed ranges) to produce liquid buffers that can reduce freezing times of foods/snow as desired. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. in view of Conn et al. (US 2005/0142545 A1).
With respect to claim 8, the at least one INA comprises one or more ligands for binding an immunochemical counterpart (see lines 61-68, col. 9), wherein the binding can be facilitated by an intermediary linker (see lines 55-60, col. 3). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use any conventional linker (e.g. an aptamer) to bind the at least one INA to the immunochemical counterpart (see [0011] of Conn et al. disclosing that using aptamers to bind a label to a conjugate is well-known in the art). 
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796